ORDER
PER CURIAM.
Defendant, Jerry Hunter, appeals from his conviction, after a jury trial, of receiving stolen property valued at over one hundred and fifty dollars. Defendant was sentenced as a persistent offender to imprisonment for twelve years.
No jurisprudential purpose would be served by a written opinion. Defendant’s conviction is affirmed. Rule 30.25(b).
Defendant also appeals denial of his 29.15 motion following an evidentiary hearing. Defendant did not brief any allegations of error regarding the motion. Defendant's appeal is dismissed. Rule 84.13.